DETAILED ACTION
	This Office Action is responsive to the Applicant’s submission filed on December 14, 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-8, 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0098485 to Burke et al. (“Burke”), over U.S. Patent Application Publication No. 2014/0317104 to Isaacs et al. (“Isaacs”), over U.S. Patent Application Publication No. 2008/0270391 to Newbold et al. (“Newbold”), and also over U.S. Patent Application Publication No. 2011/0161182 to Racco (“Racco”).

one or more computer readable storage devices configured to store:
computer executable instructions (see e.g. paragraphs 0044-0045: Burke describes a system comprising one or more “indexers” that store and process event data, a “search head” that processes search requests from clients and provides results back to the clients, and a “client application module” that forms a search interface in which different views of data can be exposed.  The indexers, search head, and client application module are understandably implemented at least in part via computer executable instructions stored on one or more computer readable storage devices of the system.); and
data items, wherein a data item is associated with one or more attributes (see e.g. paragraphs 0031-0035, 0038, 0044 and 0049: Burke suggests that the system comprises one or more computer readable storage devices, i.e. “data stores,” which store a plurality of data items, i.e. events.  Burke discloses that the events are associated with one or more attributes including at least one time-based attribute – see e.g. paragraphs 0035-0036, 0038, 0050 and 0104-0105.); and
one or more hardware computer processors in communication with the one or more computer-readable storage devices and configured to execute the computer executable instructions (see e.g. paragraphs 0044-0045: As noted above, Burke describes a system comprising a one or more “indexers” that store to cause the computer system to:
identify a data item lead from the data items (see e.g. paragraphs 0071-0072 and 0104-0107, and FIGS. 6A and 8A: Burke discloses that the system provides a search screen to the user that lists a plurality of events resulting from a search, and whereby the user can select a segment of data of one of the listed events.  The event associated with the selected segment of data, or the selected segment of data itself, can be considered a “data item lead” like claimed.);
receive one or more search parameters (see e.g. paragraphs 0110-0111 and FIG. 8C: Burke discloses that the user can employ a contextual search menu to add the selected segment as a new keyword to a search command, or create a new data search based on the selected segment.  The system thus receives one or more search parameters based at least in part upon the selected segment.);
query the data items based at least in part upon the received one or more search parameters (see e.g. paragraphs 0112 and 0116: Burke discloses that the system performs a new search based on an updated search command that includes the selected segment as a keyword.);
based at least in part on the query, access a first group of data items (see e.g. paragraphs 0112 and 0116: Burke discloses that, in and
generate a graphical user interface comprising (see e.g. paragraphs 0112 and 0116, and FIGS. 8D and 8G: Burke discloses that the system generates a search screen to display the updated set of events, i.e. the first group of raw data items.):
a plurality of selectable indicators that are each associated with respective subsets of the first group of data items, wherein one of the plurality of indicators comprises a currently displayed indicator (see e.g. FIGS. 8D and 8G:  Burke demonstrates that the search screen displaying the updated set of events comprises a plurality of selectable page indicators that are each understandably associated with respective subsets, i.e. pages, of the events, and wherein one of the plurality of page indicators indicates a currently displayed page of events.);
a table corresponding to the currently displayed indicator, wherein the table includes, in a tabular format, at least a portion of the first group of data items associated with the currently displayed indicator (see e.g. paragraphs 0112 and 0116, and FIGS. 8D and 8G: Burke demonstrates that the search screen displays the updated set of events, i.e. the first group of raw data items, in a tabular format, wherein the table is divided into pages and the search screen displays, in a tabular format, the events associated with a currently displayed page indicator.); and
a timeline corresponding to at least two of the plurality of indicators, wherein the timeline includes at least a portion of the first group of data items organized based at least in part on a time-based attribute of the data items, wherein the data items included in the timeline are associated with at least two of the plurality of indicators (see e.g. paragraphs 0072 and FIGS. 6A, 8D and 8G: Burke discloses that the search screen displays a timeline that illustrates the number of events in the updated set of events that occurred in different temporal intervals, and that are included in the different pages.).
Accordingly, Burke teaches a computer system similar to that of claim 1.  However, Burke does not explicitly disclose that the graphical user interface comprises a plurality of tabs that are each associated with the respective subsets of the first group of data items like claimed, wherein one of the plurality of tabs comprises a currently displayed tab, as is required by claim 1.  Moreover, Burke does not disclose that the system receives, via the graphical user interface, a user selection of at least a portion of the timeline corresponding to a selected time frame, and in response to receiving the user selection, updates the table such that the table includes only data items of the first group of data items corresponding to the selected time frame associated with the user selection, and wherein the table includes a reduced set of data items based on the selected time frame and associated with the currently displayed tab and not others of the plurality of tabs, as is further required by claim 1.
Similar to Burke, Isaacs teaches querying a plurality of data items (e.g. documents) based at least in part upon received search parameters to receive a first group of data items, and generating an interactive graphical user interface to display the first group of data items (see e.g. paragraphs 0007, 0029-0030 and 0066-0069).  Isaacs particularly teaches that the interactive graphical user interface comprises: (i) a list, similar to the claimed table taught by 
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Burke and Isaacs before him prior to the effective filing date of the claimed invention, to modify the graphical user interface taught by Burke so as to receive a user selection of a selected time frame associated with the timeline and, in response, update the table such that the table includes only data items of the first group of data items corresponding to the selected time frame associated with the user selection, and whereby the table would include a reduced set of data items based on the selected time frame, as is taught by Isaacs.  As Burke discloses that the table is divided into a plurality of selectable pages, including a currently displayed page, it follows that the reduced set of data items resulting from the selection would comprise those associated with the plurality of pages including the currently displayed page.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently filter search results and identify relevant search results, as is evident from Isaacs.
Similar to Burke and Isaacs, Newbold teaches querying a plurality of data items (e.g. documents) based at least in part upon received search parameters to receive a first group of data items, and generating an interactive graphical user interface to display a list (i.e. a “results set”) of the first group of data items (see e.g. paragraphs 0007, 0011 and 0051, and FIG. 5).  Newbold further discloses that the interactive graphical user interface comprises a timeline, 
It would have been obvious to one of ordinary skill in the art, having the teachings of Burke, Isaacs and Newbold before him prior to the effective filing date of the claimed invention, to modify the graphical user interface taught by Burke and Isaacs such that the user selects the time frame with which to reduce the first set of data items by selecting at least a portion of the timeline corresponding to the selected time frame, as is taught by Newbold.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently specify a time frame with which to identify search results, as is evident from Newbold.
Similar to Burke, Racco demonstrates a search interface and suggests that it enables a user to query a plurality of data items based at least in part upon received search parameters (e.g. search terms) to receive a first group of data items (see e.g. paragraphs 0167 and 0171 and FIGS. 18 and 19).  Racco particularly demonstrates that that first group of data items are organized into different tabs, and wherein the search interface displays a plurality of different filters (e.g. a time range filter) that are used to refine the search and thereby reduce the items displayed in each of the tabs (see e.g. paragraphs 0167, 0171, 022, 0389, and FIGS. 18, 19, 44 and 97).
It would have been obvious to one of ordinary skill in the art, having the teachings of Burke, Isaacs, Newbold and Racco before him prior to the effective filing date of the claimed invention, to modify the graphical user interface taught by Burke, Isaacs and Newbold such that the first group of data items is organized via tabs, including a currently displayed tab, like taught by Racco, and wherein in response to receiving user input to refine the search (e.g. receiving the user selection of a time frame via the timeline), the search results are updated to reduce the 
As per claim 2, Burke teaches that a data item can correspond to an occurrence of a process (e.g. a software application) on a device on a monitored network (see e.g. paragraphs 0033 and 0035-0036).  Accordingly, the above-described combination of Burke, Isaacs, Newbold and Racco is further considered to teach a computer system like that of claim 2. 
As per claim 7, Burke teaches aggregating data items of the first group of data items based at least in part upon an attribute value (see e.g. paragraph 0072 and FIGS. 6A, 9D and 8G).  Isaacs provides a similar teaching (see e.g. paragraphs 0079-0081).  Accordingly, the above-described combination of Burke, Isaacs, Newbold and Racco is further considered to teach a computer system like that of claim 7.
As per claim 8, Burke teaches that the first group of data items can comprise data items of two or more data types (e.g. from different hosts or sources)(see e.g. paragraphs 0071 and FIG. 6B).  Accordingly, the above-described combination of Burke, Isaacs, Newbold and Racco is further considered to teach a computer system like that of claim 8.
As per claim 10, Burke demonstrates that a currently displayed page indicator, an indication of a plurality of page indicators, the table, and the timeline are displayed in the graphical user interface simultaneously (see e.g. paragraphs 0072, 0112 and 0116, and FIGS. 8D and 8G).  As noted above (see the rejection for claim 1), it would have been obvious to modify the interface so as to display tabs like taught by Racco.  Racco demonstrates that the currently display tab, and indication of a plurality of tabs, the table and search filters are 
As per claim 11, Burke further demonstrates that the search results (i.e. data items) represented in the timeline include all the identified data items, including those associated with a currently displayed visual indicator (i.e. a current page of a list of search results) (see e.g. paragraph 0072 and FIGS. 6A, 8D and 8G).  As noted above (see the rejection for claim 1), it would have been obvious to modify the interface so as to display tabs like taught by Racco.  Accordingly, the above-described combination of Burke, Isaacs, Newbold and Racco is further considered to teach a computer system like that of claim 11.
As per claim 12, Burke further demonstrates that the search results (i.e. data items) represented in the timeline include all the data items identified by the search, and thus include the data items associated with all the visual indicators (i.e. all the pages of the list of search results) (see e.g. paragraph 0072 and FIGS. 6A, 8D and 8G).  As noted above (see the rejection for claim 1), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the interface so as to display tabs like taught by Racco.  Accordingly, the above-described combination of Burke, Isaacs, Newbold and Racco is further considered to teach a computer system like that of claim 12.
Regarding claim 13, Burke describes “field value search drill down” in which a search interface displays one or more events returned as a search result set, and a menu displays search options that are selectable to operate on an emphasized field-value pair of one of the events (see e.g. paragraph 0005).  Like claimed, Burke particularly teaches:
by one or more hardware computer processors configured to execute computer executable instructions (see e.g. paragraphs 0044-0045: Burke describes a system comprising one or more “indexers” that store and process event data, a “search head” that processes search requests from clients and 
identifying a data item lead from data items (see e.g. paragraphs 0071-0072 and 0104-0107, and FIGS. 6A and 8A: Burke discloses that the system provides a search screen to the user that lists a plurality of events resulting from a search, and whereby the user can select a segment of data of one of the listed events.  The event associated with the selected segment of data, or the selected segment of data itself, can be considered a “data item lead” like claimed.);
receiving one or more search parameters (see e.g. paragraphs 0110-0111 and FIG. 8C: Burke discloses that the user can employ a contextual search menu to add the selected segment as a new keyword to a search command, or create a new data search based on the selected segment.  The system thus receives one or more search parameters based at least in part upon the selected segment.);
querying the data items based at least in part upon the received one or more search parameters (see e.g. paragraphs 0112 and 0116: Burke discloses that the system performs a new search based on an updated search command that includes the selected segment as a keyword.);
based at least in part on the querying, accessing a first group of data items (see e.g. paragraphs 0112 and 0116: Burke discloses that, in response to performing a new search based on the updated search and
generating a graphical user interface comprising (see e.g. paragraphs 0112 and 0116, and FIGS. 8D and 8G: Burke discloses that the system generates a search screen to display the updated set of events, i.e. the first group of raw data items.):
a plurality of selectable indicators that are each associated with respective subsets of the first group of data items, wherein one of the plurality of indicators comprises a currently displayed indicator (see e.g. FIGS. 8D and 8G:  Burke demonstrates that the search screen displaying the updated set of events comprises a plurality of selectable page indicators that are each understandably associated with respective subsets, i.e. pages, of the events, and wherein one of the plurality of page indicators indicates a currently displayed page of events.);
a table corresponding to the currently displayed indicator, wherein the table includes, in a tabular format, at least a portion of the first group of data items associated with the currently displayed indicator (see e.g. paragraphs 0112 and 0116, and FIGS. 8D and 8G: Burke demonstrates that the search screen displays the updated set of events, i.e. the first group of raw data items, in a tabular format, wherein the table is divided into pages and the search screen displays, in a tabular format, the events associated with a currently displayed page indicator.); and
a timeline corresponding to at least two of the plurality of indicators, wherein the timeline includes at least a portion of the first group of data items organized based at least in part on a time-based attribute of the data items, wherein the data items included in the timeline are associated with at least two of the plurality of indicators (see e.g. paragraphs 0072 and FIGS. 6A, 8D and 8G: Burke discloses that the search screen displays a timeline that illustrates the number of events in the updated set of events that occurred in different temporal intervals, and that are included in the different pages.).
Accordingly, Burke teaches a computer-implemented method similar to that of claim 13.  However, Burke does not explicitly disclose that the graphical user interface comprises a plurality of tabs that are each associated with respective subsets of the first group of data items like claimed, wherein one of the plurality of tabs comprises a currently displayed tab, as is required by claim 13.  Moreover, Burke does not explicitly teach receiving, via the graphical user interface, a user selection of at least a portion of the timeline corresponding to a selected time frame, and in response to receiving the user selection, updating the table such that the table includes only data items of the first group of data items corresponding to the selected time frame associated with the user selection, and wherein the table includes a reduced set of data items based on the selected time frame and associated with the currently displayed tab and not others of the plurality of tabs, as is further required by claim 13.
Similar to Burke, Isaacs teaches querying a plurality of data items (e.g. documents) based at least in part upon received search parameters to receive a first group of data items, and generating an interactive graphical user interface to display the first group of data items (see e.g. paragraphs 0007, 0029-0030 and 0066-0069).  Isaacs particularly teaches that the interactive graphical user interface comprises: (i) a list, similar to the claimed table taught by Burke, the list including, in a list format, at least a portion of a first group of data items (i.e. documents) (see e.g. paragraphs 0066-0069 and FIG. 11); and (ii) a timeline (i.e. a date 
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Burke and Isaacs before him prior to the effective filing date of the claimed invention, to modify the graphical user interface taught by Burke so as to receive a user selection of a selected time frame associated with the timeline and, in response, update the table such that the table includes only data items of the first group of data items corresponding to the selected time frame, and whereby the table would include a reduced set of data items based on the selected time frame, as is taught by Isaacs.  As Burke discloses that the table is divided into a plurality of selectable pages, including a currently displayed page, it follows that the reduced set of data items resulting from the selection would comprise those associated with the plurality of pages including the currently displayed page.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently filter search results and identify relevant search results, as is evident from Isaacs.
Similar to Burke and Isaacs, Newbold teaches querying a plurality of data items (e.g. documents) based at least in part upon received search parameters to receive a first group of data items, and generating an interactive graphical user interface to display a list (i.e. a “results set”) of the first group of data items (see e.g. paragraphs 0007, 0011 and 0051, and FIG. 5).  Newbold further discloses that the interactive graphical user interface comprises a timeline, whereby the user can select at least a portion of the timeline corresponding to a time frame, and whereby in response to the user selection, the list of data items of the first group is updated 
It would have been obvious to one of ordinary skill in the art, having the teachings of Burke, Isaacs and Newbold before him prior to the effective filing date of the claimed invention, to modify the graphical user interface taught by Burke and Isaacs such that the user selects the time frame with which to reduce the first set of data items by selecting at least a portion of the timeline corresponding to the time frame, as is taught by Newbold.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user efficiently specify a time frame with which to identify search results, as is evident from Newbold.
Similar to Burke, Racco demonstrates a search interface and suggests that it enables a user to query a plurality of data items based at least in part upon received search parameters (e.g. search terms) to receive a first group of data items (see e.g. paragraphs 0167 and 0171 and FIGS. 18 and 19).  Racco particularly demonstrates that that first group of data items are organized into different tabs, and wherein the search interface displays a plurality of different filters (e.g. a time range filter) that are used to refine the search and thereby reduce the items displayed in each of the tabs (see e.g. paragraphs 0167, 0171, 022, 0389, and FIGS. 18, 19, 44 and 97).
It would have been obvious to one of ordinary skill in the art, having the teachings of Burke, Isaacs, Newbold and Racco before him prior to the effective filing date of the claimed invention, to modify the graphical user interface taught by Burke, Isaacs and Newbold such that the first group of data items is organized via tabs, including a currently displayed tab, like taught by Racco, and wherein in response to receiving user input to refine the search (e.g. receiving the user selection of a time frame via the timeline), the search results are updated to reduce the data items associated with the tabs (i.e. the table of search results corresponding to the currently displayed tab is reduced based on the selected time frame and associated with the 
As per claim 14, Burke teaches that the first group of data items can comprise data items of two or more data types (e.g. from different hosts or sources)(see e.g. paragraphs 0071 and FIG. 6B).  Accordingly, the above-described combination of Burke, Isaacs, Newbold and Racco is further considered to teach a computer-implemented method like that of claim 14.
As per claim 16, Burke further demonstrates that the search results (i.e. data items) represented in the timeline include all the data items identified by the search, and thus include the data items associated with all the visual indicators (i.e. all the pages of the list of search results) (see e.g. paragraph 0072 and FIGS. 6A, 8D and 8G).  As noted above (see e.g. the rejection for claim 13), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the interface so as to display tabs like taught by Racco.  Accordingly, the above-described combination of Burke, Isaacs, Newbold and Racco is further considered to teach a computer-implemented method like that of claim 16.
As per claim 17, Burke further demonstrates that the search results (i.e. data items) represented in the timeline include all the identified data items, including those associated with a currently displayed visual indicator (i.e. a current page of a list of search results) (see e.g. paragraph 0072 and FIGS. 6A, 8D and 8G).  As noted above (see e.g. the rejection for claim 13), it would have been obvious to modify the interface so as to utilize tabs like taught by Racco.  Accordingly, the above-described combination of Burke, Isaacs, Newbold and Racco is further considered to teach a computer-implemented method like that of claim 17.
Regarding claim 18, Burke describes “field value search drill down” in which a search interface displays one or more events returned as a search result set, and a menu displays 
identify a data item lead from data items (see e.g. paragraphs 0071-0072 and 0104-0107, and FIGS. 6A and 8A: Burke discloses that the system provides a search screen to the user that lists a plurality of events resulting from a search, and whereby the user can select a segment of data of one of the listed events.  The event associated with the selected segment of data, or the selected segment of data itself, can be considered a “data item lead” like claimed.);
receive one or more search parameters (see e.g. paragraphs 0110-0111 and FIG. 8C: Burke discloses that the user can employ a contextual search menu to add the selected segment as a new keyword to a search command, or create a new data search based on the selected segment.  The system thus receives one or more search parameters based at least in part upon the selected segment.);
query the data items based at least in part upon the received one or more search parameters (see e.g. paragraphs 0112 and 0116: Burke discloses that the system performs a new search based on an updated search command that includes the selected segment as a keyword.);
based at least in part on the query, access a first group of data items (see e.g. paragraphs 0112 and 0116: Burke discloses that, in response to performing a new search based on the updated search command, the system displays an updated set of events that each include the selected segment.); and
generate a graphical user interface comprising (see e.g. paragraphs 0112 and 0116, and FIGS. 8D and 8G: Burke discloses that the system generates a search screen to display the updated set of events, i.e. the first group of raw data items.):
a plurality of selectable indicators that are each associated with respective subsets of the first group of data items, wherein one of the plurality of indicators comprises a currently displayed indicator (see e.g. FIGS. 8D and 8G:  Burke demonstrates that the search screen displaying the updated set of events comprises a plurality of selectable page indicators that are each understandably associated with respective subsets, i.e. pages, of the events, and wherein one of the plurality of page indicators indicates a currently displayed page of events.);
a table corresponding to a currently displayed indicator, wherein the table includes, in a tabular format, at least a portion of the first group of data items associated with the currently displayed indicator (see e.g. paragraphs 0112 and 0116, and FIGS. 8D and 8G: Burke demonstrates that the search screen displays the updated set of events, i.e. the first group of raw data items, in a tabular format, wherein the table is divided into pages and the search screen displays, in a tabular format, the events associated with a currently displayed page indicator.); and
a timeline corresponding to at least two of the plurality of indicators, wherein the timeline includes at least a portion of the first group of data items organized based at least in part on a time-based attribute of the data items, wherein the data items included in the timeline are associated with at least two of the plurality of indicators (see e.g. paragraphs 0072 and FIGS. 6A, 8D and 8G: Burke discloses that the search screen displays a timeline that illustrates the number of events in the updated set of events that occurred in different temporal intervals, and that are included in the different pages.).
tabs that are each associated with respective subsets of the first group of data items like claimed, wherein one of the plurality of tabs comprises a currently displayed tab, as is required by claim 18.  Moreover, Burke does not explicitly teach receiving, via the graphical user interface, a user selection of at least a portion of the timeline corresponding to a selected time frame, and in response to receiving the user selection, updating the table such that the table includes only data items of the first group of data items corresponding to the selected time frame associated with the user selection, and wherein the table includes a reduced set of data items based on the selected time frame and associated with the currently displayed tab and not others of the plurality of tabs, as is further required by claim 18.
Similar to Burke, Isaacs teaches querying a plurality of data items (e.g. documents) based at least in part upon received search parameters to receive a first group of data items, and generating an interactive graphical user interface to display the first group of data items (see e.g. paragraphs 0007, 0029-0030 and 0066-0069).  Isaacs particularly teaches that the interactive graphical user interface comprises: (i) a list, similar to the claimed table taught by Burke, the list including, in a list format, at least a portion of a first group of data items (i.e. 
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Burke and Isaacs before him prior to the effective filing date of the claimed invention, to modify the graphical user interface taught by Burke so as to receive a user selection of a selected time frame associated with the timeline and, in response, update the table such that the table includes only data items of the first group of data items corresponding to the selected time frame, and whereby the table would include a reduced set of data items based on the selected time frame, as is taught by Isaacs.  As Burke discloses that the table is divided into a plurality of selectable pages, including a currently displayed page, it follows that the reduced set of data items resulting from the selection would comprise those associated with the plurality of pages including the currently displayed page.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently filter search results and identify relevant search results, as is evident from Isaacs.
Similar to Burke and Isaacs, Newbold teaches querying a plurality of data items (e.g. documents) based at least in part upon received search parameters to receive a first group of data items, and generating an interactive graphical user interface to display a list (i.e. a “results set”) of the first group of data items (see e.g. paragraphs 0007, 0011 and 0051, and FIG. 5).  Newbold further discloses that the interactive graphical user interface comprises a timeline, whereby the user can select at least a portion of the timeline corresponding to a time frame, and whereby in response to the user selection, the list of data items of the first group is updated 
It would have been obvious to one of ordinary skill in the art, having the teachings of Burke, Isaacs and Newbold before him prior to the effective filing date of the claimed invention, to modify the graphical user interface taught by Burke and Isaacs such that the user selects the time frame with which to reduce the first set of data items by selecting at least a portion of the timeline corresponding to the time frame, as is taught by Newbold.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user efficiently specify a time frame with which to identify search results, as is evident from Newbold.
Similar to Burke, Racco demonstrates a search interface that enables a user to query a plurality of data items based at least in part upon received search parameters to receive a first group of data items, whereby the interface then displays the first group of data items (see e.g. paragraphs 0167 and 0171 and FIGS. 18 and 19).  Racco particularly demonstrates that that first group of data items are organized into different tabs, and wherein the search interface displays a plurality of different filters (e.g. a time range filter) that are used to refine the search and thereby reduce the items displayed in each of the tabs (see e.g. paragraphs 0167, 0171, 022, 0389, and FIGS. 18, 19, 44 and 97).
It would have been obvious to one of ordinary skill in the art, having the teachings of Burke, Isaacs, Newbold and Racco before him prior to the effective filing date of the claimed invention, to modify the graphical user interface taught by Burke, Isaacs and Newbold such that the first group of data items is organized via tabs, including a currently displayed tab, like taught by Racco, and wherein in response to receiving user input to refine the search (e.g. receiving the user selection of a time frame via the timeline), the search results are updated to reduce the data items associated with the tabs (i.e. the table of search results corresponding to the currently displayed tab is reduced based on the selected time frame and associated with the 
As per claim 19, Burke further demonstrates that the search results (i.e. data items) represented in the timeline include all the data items identified by the search, and thus include the data items associated with all the visual indicators (i.e. all the pages of the list of search results) (see e.g. paragraph 0072 and FIGS. 6A, 8D and 8G).  As noted above (see e.g. the rejection for claim 13), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the interface so as to utilize tabs like taught by Racco.  Accordingly, the above-described combination of Burke, Isaacs, Newbold and Racco is further considered to teach a non-transitory computer-readable storage medium like that of claim 19.
As per claim 20, Burke further demonstrates that the search results (i.e. data items) represented in the timeline include all the identified data items, including those associated with a currently displayed visual indicator (i.e. a current page of a list of search results) (see e.g. paragraph 0072 and FIGS. 6A, 8D and 8G).  As noted above (see e.g. the rejection for claim 13), it would have been obvious to modify the interface so as to utilize tabs like taught by Racco.  Accordingly, the above-described combination of Burke, Isaacs, Newbold and Racco is further considered to teach a non-transitory computer-readable storage medium like that of claim 20.

Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the above-described combination of Burke, Isaacs, Newbold and Racco, and also over U.S. Patent Application Publication No. 2011/0202500 to Warn et al. (“Warn”).

Warn generally describes methods, computer readable media and apparatuses configured to detect anomalous activity (see e.g. paragraphs 0008 and 0040).  Like claimed, Warn particularly teaches:
receiving data items from at least one data source (see e.g. paragraphs 0009, 0042-0045, and 0049: Warn teaches receiving electronic data regarding activity concerning a plurality of network assets.   Such electronic data understandably comprises a plurality of data items like claimed.);
analyzing or filtering the data items (see e.g. paragraphs 0008, 0011, 0052-0057, and 0066-0067: Warn teaches removing or consolidating duplicate data in the received data.);
enriching the data items (see e.g. paragraphs 0012 and 0058: Warn teaches enriching at least a portion of the electronic data.);
calculating scores for the data items (Warn teaches determining whether an activity should be marked as in need of being escalated – see e.g. paragraphs 0013 and 0071 – and suggests that such a determination can include calculating a score for the activity – see e.g. paragraphs 0073-0074.); and
identifying a data item lead of the data items based at least in part on the data item lead having a score satisfying a threshold (see e.g. paragraph 0074: Warn suggests that if an activity meets a threshold, an indication of the activity is presented in a GUI in which the user can select the activity to display one or more parameters of the activity.).
Warn thus teaches identifying notable activities/events within a plurality of data items.  Such a notable activity/event can be considered a lead data item, which can be further analyzed.
	It would have been obvious to one of ordinary skill in the art, having the teachings of Burke, Isaacs, Newbold, Racco and Warn before him prior to the effective filing date of the claimed invention, to modify the computer system taught by Burke, Isaacs, Newbold and Racco so as to indicate notable activities/events (i.e. lead data items) within the plurality of data items, wherein the lead data items are identified via a technique like taught by Warn, which includes (i) receiving the data items from at least one data source; (ii) analyzing or filtering the data items; (iii) enriching the data items; (iv) calculating scores for the data items; and (v) identifying a data item lead of the data items based at least in part on the data item lead having a score satisfying a threshold.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently identify important or anomalous activity, as is suggested by Warn.  Consequently, Burke, Isaacs, Newbold, Racco and Warn are considered to teach, to one of ordinary skill in the art, a computer system like that of claim 3.
	As per claim 4, it would have been obvious, as is described above, to modify the computer system taught by Burke, Isaacs, Newbold and Racco so as to indicate notable activities/events (i.e. lead data items) within data items, wherein the lead data items are identified via a technique like taught by Warn, which includes analyzing or filtering the data items.  Warn particularly discloses that analyzing or filtering the data items can comprise running the data items against a whitelist, i.e. against data that indicates that certain activity is 
As per claim 6, it would have been obvious, as is described above, to modify the computer system taught by Burke, Isaacs, Newbold and Racco so as to indicate notable activities/events (i.e. data item leads) within the data items, wherein the data item leads are identified via a technique like taught by Warn, which includes enriching the data items.  Warn particularly teaches that enriching the data items can comprise determining a frequency or distribution of an event (e.g. user account actions compared with actions during a previous time period, or user activities across different data sets) associated with a data item of the data items (see e.g. paragraph 0070).  Accordingly, the above-described combination of Burke, Isaacs, Newbold, Racco and Warn is further considered to teach a computer system like that of claim 6.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burke, Isaacs, Newbold, Racco and Warn, which is described above, and also over U.S. Patent Application Publication No. 2008/0189408 to Cancel et al. (“Cancel”).
Regarding claim 5, Burke, Isaacs, Newbold, Racco and Warn teach a computer system like that of claim 3, as is described above, which comprises one or more computer readable storage devices configured to cause the computer system to identify a data item lead from raw data items in part by enriching the data items.  Burke, Isaacs, Newbold, Racco and Warn, however, do not explicitly disclose that enriching the data items comprises performing an external analysis on the data items using one or more third party analysis systems, as is required by claim 5.
Cancel nevertheless suggests enriching a plurality of data items (e.g. clickstream data), including by performing an external analysis on the plurality of data items using one or more third party analysis systems (see e.g. paragraphs 0013, 0043, and 0132).
.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the above-described combination of Burke, Isaacs, Newbold and Racco, and also over U.S. Patent Application Publication No. 9,069,862 to Perkowitz et al. (“Perkowitz”).
Regarding claims 9 and 15, Burke, Isaacs, Newbold and Racco teach a computer system like that of claim 8 and a computer-implemented method like that of claim 14, as is described above, which entail generating a graphical user interface comprising a plurality of tabs that are each associated with respective subsets of a first group of data items.  Burke, Isaacs, Newbold and Racco, however, do not explicitly disclose that the data items are separated into two or more tabs of the plurality of tabs based upon a type of the data items, as is required by claims 9 and 15.
Perkowitz nevertheless teaches generating a graphical user interface to present a first group of data items resulting from a search, wherein the graphical user interface comprises a plurality of tabs that are each associated with respective subsets of the first group of data items, and the data items are separated into two or more tabs of the plurality of tabs based upon a type of the data items (see e.g. column 1, line 60 – column 2, line 7).
It would have been obvious to one of ordinary skill in the art, having the teachings of Burke, Isaacs, Newbold, Racco and Perkowitz before him prior to the effective filing date of the .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10, 12, 14-16, 19 and 20 of U.S. Patent No. 10,552,994 (the “Parent”), in view of U.S. Patent Application Publication No. 2011/0161182 to Racco (“Racco”).
Particularly, like in claim 1 of the instant application, claim 1 of the Parent is directed to a computer system comprising:
one or more computer readable storage devices configured to store (i.e. claim 1 of the Parent recites, “[a] computer system…comprising: one or more computer readable storage devices configured to store:”):
computer executable instructions (i.e. claim 1 of the Parent recites, “a plurality of computer executable instructions;”); and
data items, wherein a data item is associated with one or more attributes (i.e. claim 1 of the Parent recites, “a plurality of raw data items, and
one or more hardware computer processors in communication with the one or more computer-readable storage devices and configured to execute the computer executable instructions to cause the computer system to (i.e. claim 1 of the Parent recites, “one or more hardware computer processors in communication with the one or more computer readable storage devices and configured to execute the plurality of computer executable instructions in order to cause the computer system to:”):
identify a data item lead from the data items (i.e. claim 1 of the Parent recites, “identify a data item lead from the plurality of raw data items;”);
receive one or more search parameters (i.e. claim 1 of the Parent recites, “receive one or more search parameters based at least in part upon an attribute associated with the data item lead;”);
query the data items based at least in part upon the received one or more search parameters (i.e. claim 1 of the Parent recites, “query the plurality of raw data items based at least in part upon the received search parameters to receive a first group of raw data items;”);
based at least in part on the query, access a first group of data items (i.e. claim 1 of the Parent recites, “query the plurality of raw data items based at least in part upon the received search parameters to receive a first group of raw data items;”);
generate a graphical user interface comprising (i.e. claim 1 of the Parent recites, “generate an interactive graphical user interface to display 
a plurality of tabs that are each associated with respective subsets of the first group of data items, wherein one of the plurality of tabs comprises a currently displayed tab (i.e. claim 1 of the Parent recites, “a plurality of tabs that are each associated with respective subsets of the first group of raw data items, wherein one of the plurality of tabs comprises a currently displayed tab;”);
a table corresponding to the currently displayed tab, wherein the table includes, in a tabular format, at least a portion of the first group of data items associated with the currently displayed tab (i.e. claim 1 of the Parent recites, “a table that includes, in a tabular format, at least a portion of the first group of raw data items associated with the currently displayed tab;”); and
a timeline corresponding to at least two of the plurality of tabs, wherein the timeline includes at least a portion of the first group of data items organized based at least in part on a time-based attribute of the data items, wherein the data items included in the timeline are associated with at least two of the plurality of tabs (i.e. claim 1 of the Parent recites, “a timeline of at least a portion the first group of raw data items, wherein raw data items included in the timeline are grouped based at least in part upon a time-based attribute of the raw data items, and wherein the raw data items included in the timeline are associated with at least two of the plurality of tabs;”);
receive, via the graphical user interface, a user selection of at least a portion of the timeline corresponding to a selected time frame (i.e. claim 1 of the Parent recites, “receive, via the interactive graphical user interface, a user selection of at least one shared attribute value associated with the histogram or at least one time-based attribute value associated with the timeline, wherein the user selection indicates a selection of one or more graphical elements representing one or more raw data items displayed in the histogram or timeline;); and
in response to the receiving the user selection, update the table such that the table includes only data items of the first group of data items corresponding to the selected time frame associated with the user selection, wherein the table includes a reduced set of data items based on the selected time frame (i.e. claim 1 of the Parent recites, “in response to the receiving the user selection, update the table, histogram, and timeline such that the table, histogram, and timeline include only raw data items of the first group of raw data items corresponding with the selected at least one shared attribute value or the selected at least one time-based attribute value.”).
Accordingly, claim 1 of the Parent is considered to teach a computer system similar to that of claim 1 of the instant application, but does not recite that the table is updated in response to receiving the user selection so as to include a reduced set of data items based on the selected time frame and associated with the currently displayed tab and not others of the plurality of tabs, as is required by claim 1 of the instant application.
Racco similarly demonstrates a graphical user interface that enables a user to query a plurality of data items based at least in part upon received search parameters to receive a first group of data items, whereby the interface then displays the first group of data items (see e.g. paragraphs 0167 and 0171 and FIGS. 18 and 19).  Regarding the claimed invention, Racco 
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent and Racco before him prior to the effective filing date of the claimed invention, to modify the graphical user interface taught by the Parent such that, in response to the user input to further reduce the number of search results (e.g. in response to receiving the user selection of at least a portion of the timeline corresponding to a selected time frame), the displayed subset of search results corresponding to the currently displayed tab is updated such that the subset includes only search results corresponding to the additional input (i.e. the table is updated so as to include only data items of the first group of data items corresponding to the selected time frame), and wherein the subset includes a reduced set of data items based on the additional input (i.e. based on the selected time frame) and associated with the currently displayed tab and not others of the plurality of tabs, as is taught by Racco.  It would have been advantageous to one of ordinary skill to utilize such a combination because this would enable the user to more efficiently identify particular data items, as is evident from Racco.  Accordingly, claim 1 of the Parent and Racco are considered to teach a computer system like in claim 1 of the instant application.
Like in claim 2 of the instant application, claim 3 of the Parent teaches that a data item of the data items corresponds to an occurrence of a process on a device on a monitored network (i.e. claim 3 of the Parent recites, “wherein a raw data item corresponds to an occurrence of a 
	Like in claim 3 of the instant application, claim 4 of the Parent teaches that identifying a data item lead comprises: (i) receiving the data items from at least one data source; (ii) analyzing or filtering the data items; (iii) enriching the data items; (iv) calculating scores for the data items; and (v) identifying a data item lead of the data items based at least in part on the data item lead having a score satisfying a threshold (i.e. claim 4 of the Parent recites, “wherein identifying a data item lead comprises: receiving the plurality of raw data items from one or more data sources;  performing initial analysis or filtering on the plurality of raw data items; performing at least one enrichment on the plurality of raw data items;  calculating scores for the plurality raw data items;  and identifying a raw data item of the plurality of raw data items having a score satisfying a threshold as a data item lead.”).  Accordingly, claim 4 of the Parent and Racco are considered to teach a computer system like required by claim 3 of the instant application.
	Like in claim 4 of the instant application, claim 5 of the Parent teaches that analyzing or filtering the data items comprises running the data items against a whitelist (i.e. claim 5 of the Parent recites, “wherein performing initial analysis or filtering on the plurality of raw data items comprises running the plurality of raw data items against a whitelist.”).  Accordingly, claim 5 of the Parent and Racco are considered to teach a computer system like required by claim 4 of the instant application.
	Like in claim 5 of the instant application, claim 6 of the Parent teaches that enriching the data items comprises performing an external analysis on the data items using one or more third party analysis systems (i.e. claim 6 of the Parent recites, “wherein performing at least one 
enrichment on the plurality of data items comprises performing an external analysis on the plurality of raw data items using one or more third party analysis systems.”).  Accordingly, claim 6 of the Parent and Racco are considered to teach a computer system like required by claim 5 of the instant application.

	Like in claim 7 of the instant application, claim 8 of the Parent teaches that the computer executable instructions are configured to further cause the computer system to: perform an aggregation of data items of the first group of data items based at least in part upon an attribute value (i.e. claim 8 of the Parent recites, “wherein the plurality of computer executable instructions are configured to further cause the computer system to perform an aggregation of raw data items of the first group of raw data items based at least in part upon an attribute value.”).  Accordingly, claim 8 of the Parent and Racco are considered to teach a computer system like required by claim 7 of the instant application.
	Like in claim 8 of the instant application, claim 9 of the Parent teaches that the first group of data items comprises data items of two or more data types (i.e. claim 9 of the Parent recites, “wherein the first group of raw data items comprises raw data items of two or more data types.”).  Accordingly, claim 9 of the Parent and Racco are considered to teach a computer system like required by claim 8 of the instant application.
	Like in claim 9 of the instant application, claim 10 of the Parent teaches that the data items are separated into two or more tabs of the plurality of tabs based upon a type of the data items (i.e. claim 10 of the Parent recites, “wherein the raw data items are separated into two or more tabs of the plurality of tabs based upon a type of the raw data items.”).  Accordingly, claim 10 of the Parent and Racco are considered to teach a computer system like required by claim 9 of the instant application.

	Like in claim 11 of the instant application, claim 14 of the Parent teaches that the data items displayed in the timeline include the data items that are associated with a currently displayed tab (i.e. claim 14 of the Parent recites, wherein the raw data items included in the timeline includes the raw data items that are associated with a currently displayed tab.”).  Accordingly, claim 14 of the Parent and Racco are considered to teach a computer system like required by claim 11 of the instant application.
Like in claim 12 of the instant application, claim 15 of the Parent teaches that the data items displayed by the timeline include data items associated with all tabs of the two or more tabs (i.e. claim 15 of the Parent recites, “wherein the raw data items displayed by the timeline comprises raw data items associated with all tabs of the two or more tabs.”).  Accordingly, claim 15 of the Parent and Racco are considered to teach a computer system like required by claim 12 of the instant application.
Like in claim 13 of the instant application, claim 16 of the Parent is directed to a computer system comprising:
by one or more hardware computer processors configured to execute computer executable instructions (i.e. claim 16 of the Parent recites, “[a] computer-implemented method of generating an interactive graphical user interface…comprising: by one or more hardware computer processors configured to execute computer executable instructions:”):
identifying a data item lead from the data items (i.e. claim 16 of the Parent recites, “identifying a data item lead from the plurality of raw data items, wherein a raw data item is associated with one or more attributes, wherein the one or more attributes comprise at least one time-based attribute;”);
receiving one or more search parameters (i.e. claim 16 of the Parent recites, “receiving one or more search parameters based at least in part upon an attribute associated with the data item lead;”);
querying the data items based at least in part upon the received one or more search parameters (i.e. claim 16 of the Parent recites, “querying the plurality of raw data items based at least in part upon the received search parameters to receive a first group of raw data items;”);
based at least in part on the querying, accessing a first group of data items (i.e. claim 16 of the Parent recites, “querying the plurality of raw data items based at least in part upon the received search parameters to receive a first group of raw data items;”);
generating a graphical user interface comprising (i.e. claim 16 of the Parent recites, “generating an interactive graphical user interface to display the first group of raw data items, wherein the interactive graphical user interface comprises:”):
a plurality of tabs that are each associated with respective subsets of the first group of data items, wherein one of the plurality of tabs comprises a currently displayed tab (i.e. claim 16 of the Parent recites, “a plurality of tabs that are each associated with respective subsets of the first group of raw data items, 
a table corresponding to the currently displayed tab, wherein the table includes, in a tabular format, at least a portion of the first group of data items associated with the currently displayed tab (i.e. claim 16 of the Parent recites, “a table that includes, in a tabular format, at least a portion of the first group of raw data items associated with the currently displayed tab;”); and
a timeline corresponding to at least two of the plurality of tabs, wherein the timeline includes at least a portion of the first group of data items organized based at least in part on a time-based attribute of the data items, wherein the data items included in the timeline are associated with at least two of the plurality of tabs (i.e. claim 16 of the Parent recites, “a timeline of at least a portion the first group of raw data items, wherein raw data items included in the timeline are grouped based at least in part upon a time-based attribute of the raw data items, and wherein the raw data items included in the timeline are associated with at least two of the plurality of tabs;”);
receiving, via the graphical user interface, a user selection of at least a portion of the timeline corresponding to a selected time frame (i.e. claim 16 of the Parent recites, “receiving, via the interactive graphical user interface, a user selection of at least one shared attribute value associated with the histogram or at least one time-based attribute value associated with the timeline, wherein the user selection indicates a selection of one or more graphical elements representing one or more raw data items displayed in the histogram or timeline;); and
in response to the receiving the user selection, updating the table such that the table includes only data items of the first group of data items corresponding to the selected time frame associated with the user selection, wherein the table includes a reduced set of data items based on the selected time frame (i.e. claim 16 of the Parent recites, “in response to the receiving the user selection, updating the table, histogram, and timeline such that the table, histogram, and timeline include only raw data items of the first group of raw data items corresponding with the selected at least one shared attribute value or the selected at least one time-based attribute value.”).
Accordingly, claim 16 of the Parent is considered to teach a computer-implemented method similar to that of claim 13 of the instant application, but does not recite that the table is updated in response to receiving the user selection so as to include a reduced set of data items based on the selected time frame and associated with the currently displayed tab and not others of the plurality of tabs, as is required by claim 13 of the instant application.
Racco similarly demonstrates a graphical user interface that enables a user to query a plurality of data items based at least in part upon received search parameters to receive a first group of data items, whereby the interface then displays the first group of data items (see e.g. paragraphs 0167 and 0171 and FIGS. 18 and 19).  Regarding the claimed invention, Racco further discloses that the user can apply additional inputs (e.g. select filters) to further reduce the number of search results, whereby the displayed subset of search results corresponding to the currently displayed tab is updated such that the subset includes only search results corresponding to the additional input, and wherein the subset includes a reduced set of data items based on the additional input and associated with the currently displayed tab and not others of the plurality of tabs (see e.g. paragraphs 0167, 0171, 022, 0389, and FIGS. 18, 19, 44 and 97).

Like in claim 14 of the instant application, claim 9 of the Parent teaches that the first group of data items comprises data items of two or more data types (i.e. claim 9 of the Parent recites, “wherein the first group of raw data items comprises raw data items of two or more data types.”).  Accordingly, claim 9 of the Parent and Racco are considered to teach a computer-implemented method like required by claim 14 of the instant application.
	Like in claim 15 of the instant application, claim 10 of the Parent teaches that the data items are separated into two or more tabs of the plurality of tabs based upon a type of the data items (i.e. claim 10 of the Parent recites, “wherein the raw data items are separated into two or more tabs of the plurality of tabs based upon a type of the raw data items.”).  Accordingly, claim 10 of the Parent and Racco are considered to teach a computer-implemented method like required by claim 15 of the instant application.

Like in claim 17 of the instant application, claim 14 of the Parent teaches that the data items displayed in the timeline include the data items that are associated with a currently display tab (i.e. claim 14 of the Parent recites, “wherein the raw data items included in the timeline includes the raw data items that are associated with a currently displayed tab.”).  Accordingly, claim 14 of the Parent and Racco are considered to teach a computer-implemented method like required by claim 17 of the instant application.
Like in claim 18 of the instant application, claim 19 of the Parent is directed to a non-transitory computer-readable storage medium including computer executable instructions that, when executed by a processor, cause the processor to:
identify a data item lead from the data items (i.e. claim 19 of the Parent recites, “[a] non-transitory computer-readable storage medium including computer executable instructions that, when executed by a processor, cause the processor to: identify a data item lead from a plurality of raw data items, wherein a raw data item is associated with one or more attributes, wherein the one or more attributes comprise at least one time-based attribute;”);
receive one or more search parameters (i.e. claim 19 of the Parent recites, “receive one or more search parameters based at least in part upon an attribute associated with the data item lead;”);
query the data items based at least in part upon the received one or more search parameters (i.e. claim 19 of the Parent recites, “query the plurality of raw 
based at least in part on the query, access a first group of data items (i.e. claim 19 of the Parent recites, “query the plurality of raw data items based at least in part upon the received search parameters to receive a first group of raw data items;”);
generate a graphical user interface comprising (i.e. claim 19 of the Parent recites, “generate an interactive graphical user interface to display the first group of raw data items, wherein the interactive graphical user interface comprises:”):
a plurality of tabs that are each associated with respective subsets of the first group of data items, wherein one of the plurality of tabs comprises a currently displayed tab (i.e. claim 19 of the Parent recites, “a plurality of tabs that are each associated with respective subsets of the first group of raw data items, wherein one of the plurality of tabs comprises a currently displayed tab;”);
a table corresponding to the currently displayed tab, wherein the table includes, in a tabular format, at least a portion of the first group of data items associated with the currently displayed tab (i.e. claim 19 of the Parent recites, “a table that includes, in a tabular format, at least a portion of the first group of raw data items associated with the currently displayed tab;”); and
a timeline corresponding to at least two of the plurality of tabs, wherein the timeline includes at least a portion of the first group of data items organized based at least in part on a time-based attribute of the data items, wherein the data items included in the timeline are associated with at least two of the plurality of tabs (i.e. claim 19 of the Parent recites, “a timeline of at least a portion the first 
receive, via the graphical user interface, a user selection of at least a portion of the timeline corresponding to a selected time frame (i.e. claim 19 of the Parent recites, “receive, via the interactive graphical user interface, a user selection of at least one shared attribute value associated with the histogram or at least one time-based attribute value associated with the timeline, wherein the user selection indicates a selection of one or more graphical elements representing one or more raw data items displayed in the histogram or timeline;); and
in response to the receiving the user selection, update the table such that the table includes only data items of the first group of data items corresponding to the selected time frame associated with the user selection, wherein the table includes a reduced set of data items based on the selected time frame (i.e. claim 19 of the Parent recites, “in response to the receiving the user selection, update the table, histogram, and timeline such that the table, histogram, and timeline include only raw data items of the first group of raw data items corresponding with the selected at least one shared attribute value or the selected at least one time-based attribute value.”).
Accordingly, claim 19 of the Parent is considered to teach a non-transitory computer-readable storage medium similar to that required by claim 18 of the instant application, but does not recite that the table is updated in response to receiving the user selection so as to include a reduced set of data items based on the selected time frame and associated with the currently displayed tab and not others of the plurality of tabs, as is required by claim 18 of the instant application.
Racco similarly demonstrates a graphical user interface that enables a user to query a plurality of data items based at least in part upon received search parameters to receive a first 
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent and Racco before him prior to the effective filing date of the claimed invention, to modify the graphical user interface taught by the Parent such that, in response to the user input to further reduce the number of search results (e.g. in response to receiving the user selection of at least a portion of the timeline corresponding to a selected time frame), the displayed subset of search results corresponding to the currently displayed tab is updated such that the subset includes only search results corresponding to the additional input (i.e. the table is updated so as to include only data items of the first group of data items corresponding to the selected time frame), and wherein the subset includes a reduced set of data items based on the additional input (i.e. based on the selected time frame) and associated with the currently displayed tab and not others of the plurality of tabs, as is taught by Racco.  It would have been advantageous to one of ordinary skill to utilize such a combination because this would enable the user to more efficiently identify particular data items, as is evident from Racco.  Accordingly, claim 1 of the Parent and Racco are considered to teach a non-transitory computer-readable storage medium like required by claim 18 of the instant application.
Like in claim 19 of the instant application, claim 20 of the Parent teaches that the data items displayed in the timeline are associated with all tabs of the plurality of tabs (i.e. claim 20 of 
Like in claim 20 of the instant application, claim 14 of the Parent teaches that the data items displayed in the timeline include the data items that are associated with a currently displayed tab (i.e. claim 14 of the Parent recites, “wherein the raw data items included in the timeline includes the raw data items that are associated with a currently displayed tab.”).  Accordingly, claim 14 of the Parent and Racco are considered to teach a non-transitory computer-readable storage medium like required by claim 20 of the instant application.


Response to Arguments
The Applicant’s arguments, filed on December 14, 2021, with respect to the 35 U.S.C. § 103 rejections presented in the previous Office Action have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art reference (Racco) described above.
The Examiner further acknowledges the Applicant’s request to hold the double patenting rejections presented in the previous Office Action with respect to claims 1-20 in abeyance until an indication of allowability is provided.  The Examiner will do so.  A double patenting rejection for claims 1-20 is nevertheless provided above so as to remain on the record.



Conclusion
Because of the new grounds of rejection presented above, this Office Action is non-final.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
3/21/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173